DETAILED ACTION
This is the initial Office action based on the application filed on December 5, 2019.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 7, Element 770 should be labeled as 730 instead (see paragraph [0100] of the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 5, 7, 9, 11, 14, 17, 19, and 20 are objected to because of the following informalities:
Claims 1, 7, and 9 recite “the method.” It should read -- the computer-implemented method --.
Claims 1, 11, and 20 recite “the two nodes.” It should read -- the at least two nodes --.
Claims 1, 11, and 20 recite “a selection of the first task.” It should read -- a selection of the first task that is performed via the design application --.
Claim 3 recites “the at least two nodes is.” It should read -- the at least two nodes are --.
Claims 4 and 14 recite “determining that the at least two nodes similar.” It should read -- determining that the at least two nodes are similar --.
Claim 5 recites “the merged node.” It should read -- the first merged node --.
Claim 7 recites “one of the representative workflows included in the plurality of representative workflows.” It should read -- one representative workflow included in the plurality of representative workflows --.
Claims 9 and 19 recite “each edge.” It should read -- each representative edge --.
Claim 17 recites “the task.” It should read -- the first task --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 9-12, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2, 9-12, 19, and 20 of copending Application No. 16/705,140 (hereinafter “‘140”) in view of US 2014/0129285 (hereinafter “Wu”) and US 2013/0311927 (hereinafter “Grossman”).

Examiner respectfully submits the relevant sections of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that both ‘140 and the instant application were filed on the same date. It is also noted that both ‘140 and the instant application were filed by the same inventive entity and by a common assignee/owner. Claims 1, 2, 9-12, 19, and 20 of ‘140 contain almost every element of Claims 1, 2, 9-12, 19, and 20 of the instant application. However, for example, Claim 1 of the instant application recites the extra limitations “wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes” and “retrieving, from a database, the first workflow graph for the first task.”
In the same field of endeavor as the claimed invention, Wu’s invention is directed to comparing workflows (paragraph [0001]). As per Claim 1, for example, Wu discloses:
wherein a first workflow graph includes at least one representative workflow that includes a first merged node that represents two nodes (paragraph [0014], “In general, a workflow can be conceptualized as a finite set of activities, or "tasks", paired with a finite set of operations. The set of activities traditionally includes a start task and an end task. The set of operations includes transitions between two tasks, splits from one task to two or more tasks, and joins (a.k.a. "merges") from two or more tasks to one task [wherein a first workflow graph includes at least one representative workflow that includes a first merged node that represents two nodes]. The operations can be considered as transitions or flows from one (or more) tasks to one (or more) tasks (emphasis added).”; paragraph [0023], “FIG. 2 is a schematic diagram of a workflow and its components. Workflow 202 includes tasks labeled "a", "b", "c", and "d". Workflow 202 also includes a start node, labeled "s", and an end node, labeled "e". Each of tasks a, b, c, and d represent activities that are part of workflow 202. Each arrow between any task in FIG. 3 represents an operation, e.g., a transition between tasks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of ‘140 to incorporate the teaching of Wu into ‘140 to include “wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes.” The modification would be obvious because one of ordinary skill in the art would be motivated to detect similar workflows (Wu, paragraph [0016]). 
In the same field of endeavor as the claimed invention, Grossman’s invention is directed to techniques for representing and comparing workflows (paragraph [0003]). Grossman discloses:
retrieving, from a database, a first workflow graph for a first task (paragraph [0058], “At a step 810, the workflow engine 121 obtains workflows for completing the task of the software application [retrieving a first workflow graph for a first task]. For example, the workflow engine 121 can search, or instruct the workflow device 100 to search, a database on a network (e.g. the Internet) or on the user device for workflows. Each workflow includes steps (including one or more commands) the user device can execute to complete the task (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of ‘140 to incorporate the teaching of Grossman into ‘140 to include “retrieving, from a database, the first workflow graph for the first task.” The modification would be obvious because one of ordinary skill in the art would be motivated to send pre-defined workflows to a display device of a user device (Grossman, paragraph [0009]).
Therefore, Claims 1, 2, 9-12, 19, and 20 of the instant application are obvious over Claims 1, 2, 9-12, 19, and 20 of ‘140 and as such are unpatentable for obviousness-type double patenting.

Claim 1 of ‘140 as shown in the table below contains almost every element of Claim 1 of the instant application. The extra limitations recited in Claim 1 of the instant application are boldfaced for the Applicant’s convenience. Claims 2, 9-12, 19, and 20 of ‘140 are not shown with Claims 2, 9-12, 19, and 20 of the instant application for the purpose of brevity.

Copending Application 16/705,140
Instant Application 16/705,133
1. A computer-implemented method for analyzing software application workflows, the method comprising:
1. A computer-implemented method for analyzing software application workflows,
the method comprising:
receiving a selection of a first task that is performed via a design application;
receiving, via the user interface presented on a client device, a selection of the first task;
executing, on a first node of a first user workflow for performing the first task and a
second node of a first workflow graph that graphically represents a plurality of user workflows for performing the first task, a similarity algorithm that implements one or more trained machine learning functions to generate a first compact representation of three-dimensional (3D) data associated with the first node and a second compact representation of 3D data associated with the second node;
performing one or more operations to determine at least two nodes, wherein
each node included in the at least two nodes is associated with a different user workflow for performing a first task via a design application, and the one or more operations are based on a similarity algorithm that
implements one or more machine learning functions;

generating a first workflow graph for the first task that graphically represents a plurality of user workflows for performing the first task, wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes;
determining that the first node and the second node are similar based on a comparison between the first compact representation and the second compact representation;

subsequent to determining that the first node and the second node are similar, determining that a first edge associated with the first node should be modified based on a comparison between a feature of the first edge and a
similar feature of a second edge associated with the second node;

generating a modified first user workflow
based on a modification to the first edge; and


retrieving, from a database, the first workflow graph for the first task; and
causing the modified first user workflow to be displayed via a user interface.
causing the first workflow graph to be displayed via the user interface.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, and 20 recite the limitation “the one or more operations are based on a similarity algorithm.” The claims are rendered vague and indefinite because it is unclear to the Examiner how the “one or more operations” are affected the “similarity algorithm.” In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the one or more operations are determined based on a similarity algorithm” for the purpose of further examination.
Claims 2-10 depend on Claim 1. Therefore, Claims 2-10 suffer the same deficiency as Claim 1.
Claims 12-19 depend on Claim 11. Therefore, Claims 12-19 suffer the same deficiency as Claim 11.

Claims 1, 7-9, 11, and 18-20 recite the limitation “the user interface.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a user interface” for the purpose of further examination.
Claims 2-6 and 10 depend on Claim 1. Therefore, Claims 2-6 and 10 suffer the same deficiency as Claim 1.
Claims 12-17 depend on Claim 11. Therefore, Claims 12-17 suffer the same deficiency as Claim 11.

Claim 17 recites the limitation “the corresponding representative node.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a corresponding representative node” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “performing one or more operations to determine at least two nodes, wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task via a design application, and the one or more operations are based on a similarity algorithm […]” and “generating a first workflow graph for the first task that graphically represents a plurality of user workflows for performing the first task, wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes.” These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes these steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, “performing one or more operations to determine at least two nodes, wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task via a design application, and the one or more operations are based on a similarity algorithm […]” in the context of the claim encompasses a user making a mental determination. Similarly, “generating a first workflow graph for the first task that graphically represents a plurality of user workflows for performing the first task, wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes” in the context of the claim encompass the user manually performing this step.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – one or more machine learning functions, a user interface, a client device, and a database. The machine learning functions, user interface, client device, and database are recited at a high-level of generality (i.e., as generic machine learning functions, user interface, client device, and database) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “receiving […] a selection of the first task,” “retrieving […] the first workflow graph for the first task,” and “causing the first workflow graph to be displayed […].” The additional elements are steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more machine learning functions, a user interface, a client device, and a database amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “receiving […] a selection of the first task,” “retrieving […] the first workflow graph for the first task,” and “causing the first workflow graph to be displayed […]” simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception and thus, are not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. The courts have also recognized the activity of presenting offers and gathering statistics as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive a task selection and a workflow graph and display the workflow graph. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.
Claims 2-10 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-10 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-10 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-10 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 11 and 20, are directed to one or more non-transitory computer-readable media and a computing system, respectively. The mere recitation of generic computer elements in Claims 11 and 20 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).
Claims 12-19 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 11, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 11. For instance, Claims 12-19 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 12-19 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 11 into patent-eligible subject matter.
Claims 11-19 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0311927 (hereinafter “Grossman”) in view of US 2014/0129285 (hereinafter “Wu”) and US 2019/0279114 (hereinafter “Deshpande”).

As per Claim 1, Grossman discloses:
A computer-implemented method for analyzing software application workflows, the method comprising:
generating a first workflow graph for a first task that graphically represents a plurality of user workflows for performing the first task (Figure 3; paragraph [0005], “A workflow is a series of steps that a user can instruct a user device to carry out in order to complete a particular task [a first task] on a software application. Each step may include one or more commands that the user device executes, sequentially or in parallel, to complete the particular task.”; paragraph [0040], “FIG. 3 is a diagram of an example user interface that displays workflows in the three example granularity levels, according to one embodiment of the present invention. For explanatory purposes, the three granularity levels include a cluster view 301, a list view 321, and a detail view 341 [graphically represents a plurality of user workflows for performing the first task].”; paragraph [0061], “In a step 2110, the workflow engine 121 generates steps of the one of more workflows and, if appropriate, generates a union graph [generating a first workflow graph for a first task].”);
receiving, via a user interface presented on a client device, a selection of the first task (paragraph [0040], “FIG. 3 is a diagram of an example user interface that displays workflows in the three example granularity levels, according to one embodiment of the present invention. For explanatory purposes, the three granularity levels include a cluster view 301, a list view 321, and a detail view 341 (emphasis added).”; paragraph [0058], “… a method 800 begins in a step 805 where the workflow engine 121 receives a request from the user device [a client device] for steps to complete a task of a software application [receiving a selection of the first task].”);
retrieving, from a database, the first workflow graph for the first task (paragraph [0058], “At a step 810, the workflow engine 121 obtains workflows for completing the task of the software application [retrieving the first workflow graph for the first task]. For example, the workflow engine 121 can search, or instruct the workflow device 100 to search, a database on a network (e.g. the Internet) or on the user device for workflows. Each workflow includes steps (including one or more commands) the user device can execute to complete the task (emphasis added).”); and
causing the first workflow graph to be displayed via the user interface (Figure 3; paragraph [0040], “FIG. 3 is a diagram of an example user interface that displays workflows in the three example granularity levels, according to one embodiment of the present invention. For explanatory purposes, the three granularity levels include a cluster view 301, a list view 321, and a detail view 341 (emphasis added).”; paragraph [0061], “In an action 2115, the workflow engine 121 sends to the display device the steps of the one or more workflows [causing the first workflow graph to be displayed] and, if appropriate, provides the union graph.”).
Grossman discloses “a design application” (paragraph [0032], “Workflow engine 121 may be any computer application [a design application] or workflow engine configured to generate formatted workflows for an end-user on display device 181”), but Grossman does not explicitly disclose:
performing one or more operations to determine at least two nodes, wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task via a design application, and the one or more operations are determined based on a similarity algorithm; and
wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes.
However, Wu discloses:
performing one or more operations to determine at least two nodes, wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task, and the one or more operations are determined based on a similarity algorithm (paragraph [0014], “In general, a workflow can be conceptualized as a finite set of activities, or "tasks", paired with a finite set of operations. The set of activities traditionally includes a start task and an end task. The set of operations includes transitions between two tasks, splits from one task to two or more tasks, and joins (a.k.a. "merges") from two or more tasks to one task. The operations can be considered as transitions or flows from one (or more) tasks to one (or more) tasks [performing one or more operations to determine at least two nodes].”; paragraph [0017], “Embodiments of the invention can be used to generate a workflow similarity graph (also known as a "workflow relationship graph") for an arbitrary set of workflows. In a similarity graph, each node represents an entire workflow [wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task]. An edge between two nodes indicates that the nodes are sufficiently similar according to a chosen similarity metric [the one or more operations are determined based on a similarity algorithm]. Similarity graphs can be used to detect clusters of similar workflows.”; paragraph [0023], “FIG. 2 is a schematic diagram of a workflow and its components. Workflow 202 includes tasks labeled "a", "b", "c", and "d". Workflow 202 also includes a start node, labeled "s", and an end node, labeled "e". Each of tasks a, b, c, and d represent activities that are part of workflow 202. Each arrow between any task in FIG. 3 represents an operation, e.g., a transition between tasks.”); and
wherein a first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes (paragraph [0014], “In general, a workflow can be conceptualized as a finite set of activities, or "tasks", paired with a finite set of operations. The set of activities traditionally includes a start task and an end task. The set of operations includes transitions between two tasks, splits from one task to two or more tasks, and joins (a.k.a. "merges") from two or more tasks to one task [wherein a first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes]. The operations can be considered as transitions or flows from one (or more) tasks to one (or more) tasks (emphasis added).”; paragraph [0023], “FIG. 2 is a schematic diagram of a workflow and its components. Workflow 202 includes tasks labeled "a", "b", "c", and "d". Workflow 202 also includes a start node, labeled "s", and an end node, labeled "e". Each of tasks a, b, c, and d represent activities that are part of workflow 202. Each arrow between any task in FIG. 3 represents an operation, e.g., a transition between tasks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Grossman to include “performing one or more operations to determine at least two nodes, wherein each node included in the at least two nodes is associated with a different user workflow for performing a first task via a design application, and the one or more operations are determined based on a similarity algorithm; and wherein the first workflow graph includes at least one representative workflow that includes a first merged node that represents the two nodes.” The modification would be obvious because one of ordinary skill in the art would be motivated to detect similar workflows (Wu, paragraph [0016]).
The combination of Grossman and Wu discloses “a similarity algorithm,” but the combination of Grossman and Wu does not explicitly disclose:
a similarity algorithm that implements one or more machine learning functions.
However, Deshpande discloses:
a similarity algorithm that implements one or more machine learning functions (paragraph [0046], “… client device 102 may request a machine learning model [one or more machine learning functions] from among an example selection of a decision tree learning model, association rule learning model, artificial neural network model, deep learning model, inductive logic programming model, support vector machine model, clustering mode, Bayesian network model, reinforcement learning model, representational learning model, similarity and metric learning model, rule based machine learning model, other supervised or unsupervised machine learning models, and the like (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deshpande into the combined teachings of Grossman and Wu to include “a similarity algorithm that implements one or more machine learning functions.” The modification would be obvious because one of ordinary skill in the art would be motivated to leverage machine learning models for predictive analysis (Deshpande, paragraph [0002]).

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Grossman and Deshpande does not explicitly disclose:
wherein the first task comprises modeling a first object; and
wherein each node in the at least one representative workflow represents a state of the modeling of the first object.
However, Wu discloses:
wherein a first task comprises modeling a first object (paragraph [0023], “FIG. 2 is a schematic diagram of a workflow and its components. Workflow 202 includes tasks labeled "a", "b", "c", and "d". Workflow 202 also includes a start node, labeled "s", and an end node, labeled "e". Each of tasks a, b, c, and d represent activities that are part of workflow 202. Each arrow between any task in FIG. 3 represents an operation, e.g., a transition between tasks.”); and
wherein each node in at least one representative workflow represents a state of the modeling of the first object (paragraph [0023], “FIG. 2 is a schematic diagram of a workflow and its components. Workflow 202 includes tasks labeled "a", "b", "c", and "d". Workflow 202 also includes a start node, labeled "s", and an end node, labeled "e". Each of tasks a, b, c, and d represent activities that are part of workflow 202. Each arrow between any task in FIG. 3 represents an operation, e.g., a transition between tasks.”; paragraph [0024], “Workflow 202 includes several types of workflow components. Examples of a "workflow component" include the following types of workflow sub-graphs: splits, joins, and paths.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the combined teachings of Grossman and Deshpande to include “wherein the first task comprises modeling a first object; and wherein each node in the at least one representative workflow represents a state of the modeling of the first object.” The modification would be obvious because one of ordinary skill in the art would be motivated to model real-world tasks and transitions between tasks (Wu, paragraph [0002]).

As per Claim 3, the rejection of Claim 1 is incorporated; and the combination of Grossman and Deshpande does not explicitly disclose:
wherein the at least two nodes is associated with a first workflow comprising a graphical representation of a first process implemented by a first user for performing the first task and a second workflow comprising a graphical representation of a second process implemented by at least one of the first user and a second user for performing the first task.
However, Wu discloses:
wherein at least two nodes is associated with a first workflow comprising a graphical representation of a first process implemented by a first user for performing a first task and a second workflow comprising a graphical representation of a second process implemented by at least one of the first user and a second user for performing the first task (paragraph [0017], “Embodiments of the invention can be used to generate a workflow similarity graph (also known as a "workflow relationship graph") for an arbitrary set of workflows. In a similarity graph, each node represents an entire workflow. An edge between two nodes indicates that the nodes are sufficiently similar according to a chosen similarity metric. Similarity graphs can be used to detect clusters of similar workflows.”; paragraph [0018], “Workflow similarity graphs, and workflow comparisons in general, have many useful applications. For example, after constructing a similarity graph, a business analyst can identify the relationships among a given set of workflows. The business analyst can utilize computations to detect if there are any duplicated workflows in the system. Also based on the graph, the business analyst could perform a clustering detection computation and identify the hierarchy of the workflows. This hierarchy can help the business analyst to manage the individual workflows. As another example, similarity graphs can be used for workflow recommendation, that is, automatically recommend historical efficient workflows to customers based on their existing workflows. Other applications of workflow comparison and similarity graphs are also contemplated.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the combined teachings of Grossman and Deshpande to include “wherein the at least two nodes is associated with a first workflow comprising a graphical representation of a first process implemented by a first user for performing the first task and a second workflow comprising a graphical representation of a second process implemented by at least one of the first user and a second user for performing the first task.” The modification would be obvious because one of ordinary skill in the art would be motivated to model real-world tasks and transitions between tasks (Wu, paragraph [0002]).

As per Claim 4, the rejection of Claim 1 is incorporated; and the combination of Grossman and Deshpande does not explicitly disclose:
wherein the one or more operations includes determining that the at least two nodes similar within a threshold value.
However, Wu discloses:
wherein one or more operations includes determining that at least two nodes similar within a threshold value (paragraph [0025], “… the method of FIG. 3 can be used to thin out the number of computationally-intensive comparisons between pairs of workflows by eliminating from the comparison workflows that do not meet a threshold similarity comparison as detailed herein. The method of FIG. 3 can also be used to quickly determine whether a pair of workflows are not similar.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the combined teachings of Grossman and Deshpande to include “wherein the one or more operations includes determining that the at least two nodes similar within a threshold value.” The modification would be obvious because one of ordinary skill in the art would be motivated to detect similar workflows (Wu, paragraph [0016]).

Claims 11-14 are one or more non-transitory computer-readable media claims corresponding to the computer-implemented method claims hereinabove (Claims 1-4, respectively). Therefore, Claims 11-14 are rejected for the same reasons set forth in the rejections of Claims 1-4, respectively.

Claim 20 is a computing system claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 1.

Allowable Subject Matter
Claims 5-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2003/0004770 (hereinafter “Miller”) discloses generating a workflow.
US 2007/0055558 (hereinafter “Shanahan”) discloses automatically identifying a workflow graph from empirical data of a process using probabilistic analysis.
US 2008/0065448 (hereinafter “Hull”) discloses automatically identifying a workflow graph from empirical data of a process using an iterative algorithm.
US 2009/0222817 (hereinafter “Faatz”) discloses navigation in simulated workflows.
US 2014/0257835 (hereinafter “Kashyap”) discloses guiding a user through workflows.
US 2019/0026634 (hereinafter “Homeyer”) discloses inferring roles in a workflow with machine learning models.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191